Citation Nr: 9916286	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-32 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
operative residuals of a laminectomy and diskectomy for 
herniated nucleus pulposus, right side, L5-S1 level.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967, from May 1968 to April 1971 and from July 1971 
to October 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 1996, the RO denied the claim of entitlement to an 
increased rating for status post laminectomy and diskectomy 
for herniated nucleus pulposus, L5-S1, right side, and also 
denied the claim for an increased rating for bilateral 
hearing loss.  

The Board denied entitlement to an increased evaluation for 
bilateral hearing loss, and remanded the case to the RO for 
further development of the issue of entitlement to an 
increased evaluation for post-operative residuals of a 
laminectomy and diskectomy for herniated nucleus pulposus, 
right side, L5-S1.

In January 1999 the RO affirmed the denial of entitlement to 
an increased evaluation for post-operative residuals of a 
laminectomy and diskectomy for herniated nucleus pulposus, 
right side, L5-S1.

The case has been returned to the Board for further appellate 
review. 

In July 1997, the Board denied an increased rating for 
bilateral hearing loss.  

The issue on appeal was originally before the Board in July 
1997 at which time it was remanded in order to obtain a VA 
examination of the back disability.  


FINDINGS OF FACT

1.  The post-operative residuals of a laminectomy and 
diskectomy for herniated nucleus pulposus, right side, L5-S1 
level are manifested by mild pain and mild functional loss 
which equates to no more than mild intervertebral disc 
syndrome.  

2.  Post-operative residuals of a laminectomy and diskectomy 
for herniated nucleus pulposus, right side, L5-S1 level have 
not rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-operative residuals of a laminectomy and diskectomy for 
herniated nucleus pulposus, right side, L5-S1 level have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§  3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that the veteran 
sought treatment for back pain in February 1975.  In June 
1975 a herniated nucleus pulposus of L5-S1 on the right was 
diagnosed.  A laminectomy and diskectomy were performed in 
1975.  

On the report of the separation examination conducted in 
April 1986, it was reported that the veteran was status post 
lumbar diskectomy.  

On the Report of Medical History portion of the examination, 
the veteran reported that he was in good health including his 
back where a disc had been removed in October 1975.  The back 
was flexible and was generally not noticed except in the 
morning when it was stiff.  It was noted on the form that the 
veteran was status post back surgery in 1975 currently with 
only an occasional twinge of back pain.  

VA outpatient treatment records have been associated with the 
claims file.  A report of an X-ray of the lumbosacral spine 
conducted in October 1987 included an impression of 
degenerative disk disease at L5-S1 and mild compression 
fracture of L5.  

The report of a November 1987 VA examination is of record.  
The veteran complained of occasional stiffness in cold 
weather in the morning.  He did not take medication for the 
back disability.  Coughing and sneezing occasionally would 
produce pain in the lower back.  He had no difficulties with 
walking, no loss of feeling and standing was not bothersome 
to him in any way.  

Physical examination revealed that the back was of normal 
alignment.  A six inch scar was present in the lower midline 
of the back.  No tenderness was present in the back.  The 
veteran had a full and easy range of motion of a normal 
degree.  Neurological examination was normal throughout both 
lower extremities.  The impression from the examination was 
that the veteran had a laminectomy for a herniated disc 
apparently at the level of L5-S1 on the right which resulted 
in spontaneous fusion.  

The veteran was not having any real difficulties following 
surgery in September 1975 and he went back to active duty 
approximately three months after his surgical intervention.  
All the laboratory work was negative.  The examiner opined 
that there had been some increase in the bone in the area at 
L5 and S1 in the posterior portion and there was a posterior 
position of L5 in relationship to the posterior superior 
margin of S1.  The veteran had an "excellent" range of 
motion and normal neurological findings.  The examination, 
other than the reported scar was within normal limits.  

A VA examination was conducted in January 1990.  The veteran 
reported that he had some stiffness but very little pain in 
his low back.  He did not describe any pain radiating into 
the lower right extremity.  He guarded his back rather 
severely and tried not to do any heavy lifting.  He didn't 
require any medical treatment for his back condition.  He had 
not had recurrence of sciatica in the right lower extremity 
since the back surgery.  

Physical examination revealed that thoracolumbar flexion was 
limited slightly.  Extension was limited to about 10 degrees.  
A well healed scar in the lower spine was observed.  Straight 
leg raising was questionably positive at about 90 degrees 
with mild pain that went through the entire right lower 
extremity to the foot.  Gait was normal.  Deep tendon 
reflexes were generally intact with exception of a reduction 
of the ankle jerks in the right ankle as compared with the 
left side which signified compression of the S1 root in the 
past.  

The impression from the examination was previous herniated 
nucleus pulposus at the L5-S1 level with laminectomy and 
diskectomy with good relief of back pain and pain in the 
right lower extremity.  The veteran demonstrated very mild 
limitation of motion of the lower back.  An irritation of the 
sciatic nerve at 90 degrees of flexion of the hip on the 
right side was present.  There was no functional deficit in 
the lower extremities.  X-rays revealed a first degree 
retrospondylolisthesis at the L5-S1 level, with significant 
decrease in the joint height at that level.  The examiner 
opined that the veteran was basically getting along fine with 
regard to his back and right lower extremity in spite of X-
ray changes and in spite of the surgery.  

Another VA examination was conducted in February 1996.  The 
veteran complained of frequent back aches but he did not know 
if these were the result of his job as a mail carrier.  He 
had a back ache almost every day he worked.  The pain was 
across the lower back.  He did not have residual numbness in 
the right leg from the previous surgery.  

Physical examination revealed a fine scar stretching from the 
T12-S1 in the lower back which was well healed, freely 
moveable and nontender.  No keloid formation was noted.  No 
tenderness was present over the sacroiliac notches.  No 
tenderness was present along the paraspinal of the spinal 
processes of the lumbar spine.  In the standing position, no 
postural abnormalities were observed.  

Range of motion in the standing position was forward flexion 
of 90 degrees with tightness across the low back; backward 
extension of 15 degrees with tightness; left lateral flexion 
and right lateral flexion was 30 degrees; right rotation was 
35 degrees and left rotation was 40 degrees all of which 
produced only slight tension across the lower back.  No 
radiculopathy or muscle spasm was noted.  There was no 
objective evidence of pain on motion.  Reflexes were normal.  
No sensory loss, acute radiculopathies or referred pain was 
observed.  The examiner opined that the veteran was not 
overplaying nor underplaying his symptomatology.  X-rays of 
the lumbosacral spine revealed degenerative disk disease and 
osteoarthritis.  

The diagnosis was remote herniated nucleus pulposus of L5-S1.  
Status post laminectomy and diskectomy L5-S1 with some 
diffuse residuals causalgic-type pain in the low back only 
without radiculopathy was included as a diagnosis which was 
"probably" secondary to scarring in the surgical area.  At 
the time of the examination, the veteran's back disability 
only mildly reduced functional capacity.  

The transcript of an October 1996 local RO hearing has been 
associated with the claims file.  The veteran testified that 
his legs felt as if they were asleep in the morning.  The 
numbness was primarily in his right leg but also occasionally 
in the left.  He had limitation of motion in his back.  He 
did not take medication for back pain.  He worked as a Postal 
carrier.  His back stayed loose during the day but began to 
hurt by the end of the day.  He had not lost any time from 
work due to his back disability.  He had not injured his back 
subsequent to discharge from active duty.  The pain in his 
back was intermittent.  The veteran had not sought treatment 
for his back from VA since November 1995.  

A VA examination was conducted in April 1998.  On the report 
of the peripheral nerve examination it was noted that the 
veteran's symptoms and history all related to nerve root 
problems, not peripheral nerve problems.  On the report of 
the spine examination it was noted that the veteran would 
wake in the morning relatively pain free.  He was able to go 
about his activity as a postal carrier with some discomfort 
but this was tolerable.  By evening he experienced 
significant discomfort.  He would take ibuprofen when the 
pain was particularly severe, otherwise he would go to bed 
and that inactivity would usually allow him to awaken pain 
free in the morning.  The examiner's functional assessment 
was that the veteran was able to work daily despite his 
symptoms of pain.  

Physical examination revealed that the veteran had low back 
tenderness to palpation.  No pain was present on forward or 
lateral bending.  There did not appear to be any evidence of 
painful motion, spasm, or weakness at the time of the 
examination.  Posture was normal without fixed deformity.  
Back musculature also appeared to be normal.  No neurological 
abnormalities were present.  Strength was fully intact in the 
upper and lower extremities.  Muscle stretch reflexes and 
flexor plantar responses were both normal.  The range of 
motion of the back appeared to be normal.  The diagnosis was 
lumbar spondylosis with L5 root impingement manifested 
predominantly by sensory symptoms and no evidence of motor 
impairment at the time of the examination.  A normal 
neurological examination was obtained.  

A VA orthopedic examination was conducted in April 1998.  The 
veteran complained of recurring pain in his low back which 
was non-radiating and not associated with any numbness or 
muscular weakness in the right leg.  He was able to walk four 
or five hours per day as a postman without much difficulty.  
He treated the low back pain with anti-inflammatories when 
symptomatic.  

Physical examination revealed that, in a standing position, 
the veteran was able to flex forward approximately 80 degrees 
with his fingertips approximately ten inches from the floor.  
Extension was 15 degrees and lateral bending was 15 degrees 
bilaterally.  No percussion pain was noted over the lumbar 
spine.  

A well-healed scar was present from the L4 region to the 
sacrum and to the folds of the buttocks.  In a sitting 
position straight leg raising was negative.  Lasegue's sign, 
Faber and reverse Faber tests were all negative.  Deep tendon 
reflexes were 2+ and equal except for the right Achilles 
which was traced to 1+.  No loss of sensation to light touch 
or pin wheel was noted and vibratory sense was intact over 
the medial and lateral malleoli of both ankles.  Straight leg 
raising was negative in a supine position.  Lasegue's sign, 
Faber and reverse Faber tests were all negative bilaterally.  
In the prone position, the veteran did not have percussion 
pain over the lumbar spine but tenderness was present in the 
lumbar musculature.  Sciatic notch tenderness was negative 
bilaterally.  Spurling test was negative bilaterally at the 
L4-5/L5-S1 levels.  

X-rays of the lumbar spine, when compared with February 1996 
X-rays, revealed severe narrowing at the L5-S1 disc space, 
with retrospondylolisthesis of a grade 1 nature.  Slight loss 
of body height at the L5 vertebrae anteriorly and severe 
arthritic changes of the facet joints posteriorly were noted.  
The remainder of the disc spaces were within normal limits 
and the remainder of the lumbar spine was essentially normal.  

The diagnoses were old herniated nucleus pulposus at L5-S1, 
with S1 radiculopathy of the right leg following an injury in 
1974 with complete surgical relief of symptoms; secondary 
degenerative osteoarthritic changes and severe disc space 
narrowing at L5-S1 secondary to 1974 injury; and Grade 1 
retrospondylolisthesis as a result of previous lumbar L5-S1 
disc surgery.  

In an addendum to the VA April 1998 examination, the examiner 
reported that the veteran functioned rather normally as a 
mail carrier.  He walked four to five hours per day and was 
doing well without significant low back discomfort.  
Objectively, the veteran had essentially normal motion of the 
lumbar spine.  Functional disability and pain were opined to 
be "mild."  The most unusual finding was the diagnosis of 
retrospondylolisthesis Grade 1 as a result of the L5-S1 disc 
excision.  

The examiner opined that the posterior spondylolisthesis was 
without clinical significance since the veteran appeared to 
be stable and was doing well with the deformity.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  

Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. § 
4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation,  see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the lumbar 
spine is proper.  The VA General Counsel in a precedent 
opinion has held that diagnostic code 5293, intervertebral 
disc syndrome, involves loss of range of motion and that 
consideration of 38 C.F.R. §§ 4.40, 4.45 is warranted.  
VAOPGCPREC 36-97.

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion that is noncompensable under the 
applicable diagnostic code is assigned a 10 percent 
evaluation under Diagnostic Code 5003.  Id.  In the absence 
of limitation of motion, a 10 or 20 percent evaluation is 
assigned for x-ray evidence of involvement of 2 or more 
joints, depending upon whether there are occasional 
incapacitating exacerbations.  Id.

Limitation of motion of the spine is rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5292.  This code provides for 
a 10 percent rating for slight limitation of motion, a 20 
percent evaluation where the limitation is moderate, and a 40 
percent evaluation for severe limitation of motion.  Id.

Intervertebral disc syndrome is rated according to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, and provides a 60 percent 
rating when there are persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  Severe intervertebral disc 
syndrome with recurring attacks with intermittent relief is 
rated as 40 percent disabling, moderate disc disease 
manifested by recurring attacks is rated 20 percent 
disabling, and mild manifestations are rated 10 percent 
disabling.  Id.

Diagnostic Code 5295 provides criteria for rating lumbosacral 
strain.  Diagnostic Code 5295 provides a zero percent rating 
for lumbosacral strain with slight subjective symptoms only.  
A 10 percent rating is assigned for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation is also warranted if only some of those 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Code 5295.  It is noted 
that 40 percent is the maximum rating provided under this 
Code.

A 10 percent evaluation is warranted for superficial scars 
which are poorly nourished with repeated ulceration.  38 
C.F.R. Part 4, Diagnostic Code 7803 (1998).  

A 10 percent evaluation is also warranted for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  

Other scars will be rated on limitation of function of the 
part affected.  38 C.F.R. Part 4, Diagnostic Code 7805 
(1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.

However, the evaluation of the "same disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1998).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for post-
operative residuals of a laminectomy and diskectomy for 
herniated nucleus pulposus, right side, L5-S1 level is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  In general, an 
allegation of increased disability is sufficient to establish 
a well grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran's 
assertions concerning the severity of the post-operative 
residuals of a laminectomy and diskectomy for herniated 
nucleus pulposus, right side, L5-S1 level (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased rating is well 
grounded.  

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The RO has rated the appellant's low back disability as 10 
percent disabling under Diagnostic Code 5293 for 
intervertebral disc syndrome.  The Board finds that the 
medical evidence shows that an increased rating pursuant to 
Diagnostic Code 5293 is not warranted for the veteran's low 
back disability.  The probative medical evidence does not 
show that the post-operative residuals of a laminectomy and 
diskectomy for herniated nucleus pulposus, right side, L5-S1 
level are manifested by moderate or severe intervertebral 
disc syndrome.  There is no evidence of record demonstrating 
that the veteran experiences characteristic pain, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc.  

At the time of the VA examination conducted in March 1998, it 
was noted that the veteran had L5 root impingement which was 
manifested primarily by sensory symptoms without evidence of 
motor impingement and a normal neurological examination.  On 
the report of the April 1998 VA examination, a diagnosis of 
old herniated nucleus pulposus L5-S1, with S1 radiculopathy 
of the right leg following an injury in 1974 with complete 
surgical relief of symptoms was made.  The low back pain was 
found to be non-radiating.  Deep tendon reflexes were 
slightly reduced for the right Achilles tendon which was 
determined to be 1+.  The Board finds such symptomatology 
equates to no more than mild intervertebral disc syndrome.  

The Board finds an increased rating is not warranted upon 
application of Diagnostic Code 5292 based on limitation of 
motion of the lumbar spine.  The Board notes the veteran 
testified that he experienced limitation of motion in his 
back.  However, the range of motion of the back was 
determined to be normal at the time of the March 1998 VA 
examination.  Such symptoms equate to no more than slight 
limitation of motion under Diagnostic Code 5292.  

The Board has also reviewed the criteria regarding 
lumbosacral strain to determine whether an increased 
evaluation is warranted on that basis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  There is no evidence of record 
that the veteran experiences muscle spasm on extreme forward 
bending, loss of lateral spine motion in a standing position, 
listing of the spine to the opposite side, positive 
Goldthwait's sign, marked limitation of motion on forward 
bending in a standing position, loss of lateral motion or 
abnormal mobility on forced motion.  The Board notes the 
veteran has osteoarthritic changes and narrowing in his back.  
However, he had a normal range of motion for his back as 
determined by the March 1998 VA examination and his posture 
was without fixed deformity.  An increased rating is not 
warranted upon application of the rating criteria promulgated 
by Diagnostic Code 5295.  

The Board has considered application of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, to the veteran's low back 
disability, but notes that there is no clinical objective 
pathology of functional loss due to pain, limitation of 
motion, weakness, incoordination, arthritis, etc., which 
would permit assignment of a higher evaluation under these 
criteria.  Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40; Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).
In the veteran's case, the VA examiner noted a normal range 
of motion of the lumbar spine and that the veteran's 
demonstrated pain and functional limitation were mild in 
nature.  This is consistent with the current 10 percent 
evaluation under diagnostic code 5293.

The Board notes that the Court has held that a separate, 
additional rating may be assigned if the veteran's post-
operative residuals of a laminectomy and diskectomy for 
herniated nucleus pulposus, right side, L5-S1 level is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998);  Esteban v. Brown, 6 Vet. App. 259 
(1994).

In the veteran's case, the April 1998 VA examination reported 
a well healed scar.  There were no findings of poor 
nourishment, repeated ulceration, tenderness and pain, or 
limitation of function of the back.  The February 1996 VA 
examination included a notation that the scar was non-tender.  
The veteran has not reported any symptoms associated with his 
back surgery scars.  As such, a separate compensable 
disability evaluation for residual scarring from the back 
surgery is not warranted under either Diagnostic Codes 7803, 
7804, or 7805.

The RO determined that the appellant's low back disability 
did not render his disability picture unusual or exceptional 
in nature as to warrant assignment of an extraschedular 
evaluation under the criteria of 38 C.F.R. § 3.321(b)(1).  
The Board agrees with this determination.  The evidentiary 
record shows that the low back disability has not impacted 
the veteran's ability to work for the United States Postal 
Service and that he has been able to walk several hours a day 
despite his low back disability.  His low back disability has 
not required frequent inpatient care.  

Application of the regular schedular criteria has not been 
rendered impractical.  The current 10 percent evaluation 
adequately compensates the veteran for the nature and extent 
of severity of his low back disability.  No basis exists upon 
which to predicate referral of the veteran's case to the 
Director of the VA Compensation and Pension Service for 
consideration of an extraschedular evaluation under the 
criteria of 38 C.F.R. § 3.321(b)(1).

In reaching this determination, the Board has considered the 
history of the veteran's low back disability as well as the 
current clinical manifestations and the effect that this 
disability has on the earning capacity of the veteran.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41.  The nature of the original 
disability has been reviewed, as well as the functional 
impairment which can be attributed to pain and weakness.  See 
generally DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45.  However, 
for the reasons previously stated, the Board finds that the 
veteran's low back disability is not impaired to a degree to 
warrant a higher evaluation than the current 10 percent 
evaluation with application of all pertinent governing 
criteria.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected post-operative residuals of a laminectomy and 
diskectomy for herniated nucleus pulposus, right side, L5-S1 
level.  38 C.F.R. § 4.7.  

Based upon these findings and following a full review of the 
record, the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the veteran.  Gilbert v. Derwinski, 1 Vet. 
App. 49, at 56 (1990).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of a laminectomy and diskectomy for 
herniated nucleus pulposus, right side, L5-S1 level, is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

